Citation Nr: 1741538	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to June 1962.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his spouse testified before a decision review office (DRO) in December 2012, and a transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed his entrance to active duty, and was not aggravated beyond its natural progression during active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including sensorineural hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Specific to claims for service-connection for hearing loss, to be "noted" on entry into service, the auditory thresholds must meet those outlined in 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

The Veteran claims entitlement to service connection for bilateral hearing loss due to active service, to include his in-service appendicitis and a resulting high fever.  

Service treatment records document that upon physical examination prior to enlistment in July 1958, an evaluation of the Veteran's ears was normal; while audiometric results were not documented, he scored 15/15 on a whisper voice test.  Within a concurrent report of medical history, he reported ear, nose, and throat (ENT) trouble, and the physician noted his history of fungus ear infections from swimming.  

Notably, an audiogram dated just ten days after the Veteran's enlistment date in August 1958 revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
40 (50)
35 (45)
35 (45)
25 (30)
LEFT
0 (15)
35 (45)
35 (45)
35 (45)
15 (20)

Subsequent audiometric testing in January 1961 revealed the following puretone thresholds for the frequencies of interest:  


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
40 (50)
35 (45)
20 (30)
0 (5)
LEFT
10 (25)
40 (50)
45 (55)
40 (50)
20 (25)

A December 1960 STR documents that the Veteran underwent an appendectomy for acute appendicitis; however, there is no mention of any type of resulting threshold shift in his hearing.  

During an October 1961 ENT consultation, the Veteran complained of hearing impairment for the past few years; however, the physician noted that he had hearing loss upon enlistment three years before and that his hearing was basically unchanged.  Audiometric testing that same month revealed the following puretone thresholds for the frequencies of interest:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
35 (45)
30 (40)
40 (50)
25 (30)
LEFT
0 (15)
35 (45)
40 (50)
40 (50)
30 (35)

Upon separation examination in May 1962, audiometric testing revealed the following puretone thresholds for the frequencies of interest:  


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
35 (45)
30 (40)
30 (40)
0 (10)
LEFT
0 (15)
35 (45)
35 (45)
40 (50)
30 (35)

Within a concurrent Report of Medical History, the Veteran reported ENT trouble; the physician also noted his previous appendectomy, without complications or sequelae.  

Post-service private treatment records from November 1985 document the Veteran's severe bilateral hearing loss that has progressed to the present.  

The lay evidence of record includes various lay statements from the Veteran's sister and childhood friends who reported that his hearing was normal prior to active service and has declined since his separation from active service.  At the December 2012 DRO hearing, he disputed the fact that he had preexisting hearing loss at entrance to service and testified that he had never had hearing loss prior to his active service in Greenland.  

Although a March 2010 VA examiner related the Veteran's current hearing loss to active service, his opinion was based upon the conclusion that service treatment records document a significant shift in the Veteran's hearing levels following a high fever shortly after enlistment.  However, this is notably inconsistent with service treatment records; as such, it is based upon an inaccurate factual premise.  Therefore, the March 2010 VA examination is of lesser probative value.  

VA obtained an additional examination in July 2010, after which the examiner opined that the Veteran's hearing loss, which existed at enlistment, was less likely as not permanently aggravated by active service.  The examiner stated that audiograms from 1958 to 1962 showed a fairly stable mild bilateral loss without aggravation or apparently worsening of hearing loss.  

In July 2011, the Veteran obtained a private medical opinion wherein the physician noted that the October 1961 audiogram revealed a bilateral hearing impairment with similar impairment noted again in May 1962.  The physician stated that the Veteran experienced extreme temperature and acoustic trauma during an assignment in Greenland between 1960-61.  A comparison between a current July 2011 audiogram and the in-service October 1961 results showed a significant progressive hearing impairment, although the physician stated that he could not justify service-connected of the Veteran's current hearing impairment.  Instead, the physician concluded that the Veteran's hearing impairment as noted in 1961 was most likely caused by or result of military service.  

Significantly, he based this opinion off his conclusion that "[i]t is well known that upon entry into military service all servicemen are required to have normal hearing;" therefore, he stated that "[i]t may be concluded that [the Veteran], like all other servicemen had normal hearing at the time of his enlistment."  As discussed above with the similarly inaccurate March 2010 VA examiner's opinion, the July 2011 private opinion is notably inconsistent with service treatment records.  It is, therefore, based upon an inaccurate factual premise, and is of lesser probative value.  

In December 2012, the same private physician clarified his opinion that it was as likely as not that the hearing impairment experienced by the Veteran was the result of his military experience.  However, his conclusion was unsupported by a reasoned rationale and is of lesser probative value.  Rather, in support of this conclusion, the private physician simply stated that he had reviewed the three in-service audiograms from July 158, October 1961, and May 1962, which he noted contained similar results, within test-retest variation.  

Following a review of the record, the preponderance of evidence weighs against the claim.  Specifically, the Veteran's pre-enlistment July 1958 physical examination notably did not document hearing loss consistent with 38 C.F.R. § 3.385; therefore, a bilateral hearing loss disability was not "noted" upon entry to service.  Consequently, the presumption of soundness attaches and may only be rebutted where the evidence clearly and unmistakably shows that bilateral hearing loss (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  

In this case, the presumption of soundness is rebutted as the Veteran's bilateral hearing loss both existed prior to active service and was not aggravated by such service.  In this regard, it is highly probative that the August 1958 audiogram, dated just ten days after enlistment, revealed hearing loss consistent with 38 C.F.R. § 3.385.  Additionally, he reported ENT trouble in the Report of Medical History upon enlistment.  There is no documented event or injury, nor has he claimed any, within the ten days from the date of enlistment and the August 1958 audiogram that otherwise would have resulted in documented hearing loss.  As such, the August 1958 audiogram is clear and unmistakable evidence that bilateral hearing loss existed prior to entrance to active service.  

Moreover, service treatment records, the July 2010 VA examiner's opinion, and even the December 2012 private physician's opinion all document that several in-service audiograms documented stable and consistent bilateral hearing loss, which is probative evidence that the Veteran's pre-existing bilateral hearing loss was not aggravated by active service.  Moreover, the July 2010 examiner concluded, based upon a full and accurate review of the record, including service treatment records, that the Veteran's hearing loss, which existed at enlistment, was less likely as not permanently aggravated by active service.  This is highly probative evidence which weighs against the claim.

The Board has considered the Veteran's arguments and the additional lay evidence in support of his claim, which is probative insofar as it reports observable symptoms, including difficulty hearing.  

However, insofar as the lay evidence of record asserts that the Veteran's bilateral hearing loss did not exist prior to active service, or that it was aggravated during active service, or that his current hearing loss is otherwise related to active service, such statements are of lesser probative value, given the asserting parties' lack of related medical knowledge and training.  

Specifically, the determination that a hearing loss disability exists consistent with VA regulation, or that hearing loss has worsened beyond the natural progression as a result of any instance of active service, involves knowledge of the impact of such activities on the internal structure of the ear, as well as objective diagnostic testing, which is beyond the purview of the lay evidence of record. 

Based on the foregoing, there is clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed his entrance to active duty and was not aggravated beyond the natural progression of the disease during active duty.  Consequently, the preponderance of evidence weighs against the claim, there is no reasonable doubt to be resolved and the appeal is denied.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


